  4:17-cr-03143-JMG-CRZ Doc # 159 Filed: 03/10/21 Page 1 of 1 - Page ID # 489




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,
                                                                   4:17CR3143
       vs.
                                                              ORDER TO RELEASE
                                                                GARNISHMENT
BAILEY M. BOSWELL,

                      Defendant,


       This matter comes before this Court on the Motion of the Plaintiff, United States of

America, for an order releasing the garnishment against Farmers Bank of Northern Missouri, Attn:

Main Branch-Legal Dept., 1604 Main Street, PO Box 186, Unionville, MO 63565.

       IT IS HEREBY ORDERED that Motion for Release of Garnishment, Filing No. 158, is

granted. The garnishment against Farmers Bank of Northern Missouri, is released.

       DATED this 10th day of March, 2021.

                                                    BY THE COURT:



                                                    CHERYL R. ZWART
                                                    United States Magistrate Judge
